Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are pending. Claims 1, 5, 6, 9, 11, 15, 16, and 19 have been amended.

Response to Arguments
Applicant’s arguments, filed 08/11/2022 with respect to the objection have been considered and persuasive. Applicant has amended claims 1, 5, 9, 11 and 19 to remedy the objections.
Applicant’s arguments, filed 08/11/2022, with respect to the 112b rejection has been considered and is persuasive. Applicant has amended claims 6 and 16 to address the indefinite terminology.
Applicant’s arguments, filed 08/11/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 7-8 that, claims 1 and 11 have been amended to provide a smart parking meter positioned adjacent to a parking space and comprising at least one of a card reader or camera to receive the tourist identification card and a parking indicator locally connected to the smart parking meter to identify the parking space as available to accept the tourist identification card. Applicant argues that the use of such parking indicators tells motorists the status of the parking space and therefore a prima facie case of non-statutory subject matter is not present.
Examiner respectfully disagrees. The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is still a certain method of organizing human activity and mental processes. The card reader or camera and the parking indicator are considered additional elements. These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims still recite an abstract idea. Examiner has updated the rejection below.
Applicant’s arguments, filed 08/11/2022, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on pages 9-10, that Bahar teaches an LCD to display parking status, parking time remaining and payment, rather than a parking indicator locally connected to the smart parking meter to identify the parking space as available to accept the tourist identification card. Applicant also argues that Janacek teaches receipt of a coupon via a driver call or entry of the coupon ID, rather than a parking indicator locally connected to the smart parking meter to identify the parking space as available to accept the tourist identification card and therefore a prima facie case of obviousness has not been shown with respect to claims 1 and 11.
Examiner respectfully disagrees. Examiner acknowledges that Janacek does not teach a parking meter. However, Examiner notes that Janacek, discloses that the system does not need to modify existing parking meters (0008) and also discloses that advanced parking meters may be used and working with its system (0027) and provides real time, electronic, parking validation for single space parking meters (0023). Bahar, in Fig. 1, discloses a parking meter in front of the parking space with a data card reader capable of reading user data from parking cards (0024) which includes a liquid crystal display (LCD) 27 which is used to display various types of informative data (0028). This data may include meter’s functionality status (e.g. “active”, “failure”), parking status, benefits made available to the user (e.g. user “earned benefits”) (i.e. available to accept the card). It would have been obvious before the time of the invention to combine Bahar’s smart parking meter and card reader and LCD display with Janacek’s pay-by-cell coupon for the purpose of collecting information to generate better revenue (Bahar: 0044).
Applicant’s arguments, filed 08/11/2022, with respect to the Double Patenting rejection have been considered but are not persuasive.
Applicant argues, on pages 10-11, that independent claims 1 and 11 have been amended and the rejection has been considered moot.
Examiner respectfully disagrees. The nonstatutory double patenting rejection still applies. Although the claims at issue are not identical, they are not patentably distinct from each other. The newly amended limitations of:
a smart parking meter positioned adjacent to a parking space and comprising at least one of a card reader or a camera to receive the identification card and... a parking indicator locally connected to the smarty parking meter to identify the parking space as available to accept the tourist identification card 
are disclosed by 
smart parking device that are each physically proximate to at least one of the parking spaces
displaying color coded indicators associated with a status of parking space (which are based on the tourist parking identification cards).
Therefore, the double patenting rejection still applies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 11 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
a tourist identification card issued to a tourist via an agency, wherein the tourist identification card is associated with one or more parking privileges; 
... to receive the tourist identification card; 
... identify the parking space as available to accept the tourist identification card; and 
...
identify a presence ... ; 
authenticate the received tourist identification card; and 
provide parking privileges comprising one or more of extending parking limits, reserving tourist spaces, and reducing parking rates upon the authentication of the received tourist identification card for the parking space.  

The limitations of Claim 11 recites:
A method for offering merchant and shopper- friendly parking reservations through tourist privileges, comprising: 
issuing a tourist identification card to a tourist via an agency, wherein the tourist identification card is associated with one or more parking privileges; 
identifying a presence ... ; 
receiving the tourist identification card ... ; 
marking the parking space as available to accept the tourist identification card ...; 
authenticating the received tourist identification card; 
providing parking privileges comprising one or more of extending parking limits, reserving tourist spaces, and 
reducing parking rates upon the authentication of the received tourist identification card for the parking space; and 
displaying an indicator for an unavailable status of the parking space.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as a series of steps to provide parking privileges to a tourist having an authenticated identification card. Providing a parking space is a business relationship and the series of steps are following a set of rules to manage relationship between the tourist and the server. Additionally, in this case, each individual step also falls into mental processes. Examiner first notes that tourist identification card identified above is not limited to a physical card but can be a digital ticket (see dependent claims 5, 15) and therefore the issuing of tourist identification card is merely generating a code (e.g. an alphanumeric code such as a 4 digit PIN), which can be completely performed in human mind. Similarly, identifying, receiving, and authenticating are all mere mentally judging and determining if a vehicle exist and whether a provided code is authentic. Furthermore, providing privileges can also be merely mentally making a note or record of parking space usage. Lastly, displaying indicator is not different from Electric Power Group’s “collecting information, analyzing it, and displaying certain result of the collection and analysis”, which can be mental processes (see MPEP 2106.04(a)(2) III A). 
Therefore, as analyzed above, the claimed invention recites limitations that can be both mental processes and certain methods of organizing human activities and therefore recites an abstract idea. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
a smart parking meter positioned adjacent to a parking space and comprising at least one of a card reader or camera 
a parking indicator locally connected to the smart parking meter 
a server comprising a central processing unit, memory, an input port to receive data from the tourist identification card from the smart parking meter, and an output port, wherein the central processing unit is configured to: 
of a motor vehicle in the parking space
Claim 11:
 card reader or camera on a smart parking meter, wherein the smart parking meter is positioned adjacent to the parking space 
a parking indicator locally connected to the smart parking meter

These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
 Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-10 and 11-20 further narrow the recite the same abstract ideas recited in Claim 1 and 11, respectively. Therefore, claims 2-10 and 11-20 are directed to an abstract idea for the reasons given above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janacek (US 20070136128) in view of Bahar (US 20030132840).

Claim 1: Janacek discloses a system for offering merchant and shopper-friendly parking reservations through tourist privileges, comprising:
a tourist identification card issued to a tourist via an agency, wherein the tourist identification card is associated with one or more parking privileges (see at least Janacek, 0046, store personnel will offer a coupon to the driver … The driver will … send the coupon ID together with his or her name … Examiner notes that Applicant characterizes agency as rental car agency and advertising agency, which is equivalent to the stores in Janacek);



a server comprising a central processing unit, memory, an input port to receive data from the tourist identification card from the smart parking meter, and an output port, wherein the central processing unit (see at least 0029, backend server-based software is described … See also Fig. 2, where the server includes operating system layer and business logic layer) is configured to:
identify a presence of a motor vehicle in the parking space (see at least Janacek, 0046, driver parks the vehicle … at a single space parking meter … driver will send the coupon ID together with his or her name. Examiner notes that recognizing a parking coupon redemption for a single space by a server is recognition that a car is present);
authenticate the received tourist identification card (see at least Janacek, 0047, system … will verify the coupon ID and adjust the driver’s account accordingly); and
provide parking privileges comprising one or more of extending parking limits, reserving tourist spaces, and reducing parking rates upon the authentication of the received tourist identification card for the parking space (see at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …); 

Janacek, while discloses that the system does not need to modify existing parking meter (0008), it nevertheless also discloses that advanced parking meter may be used and working with its system (0027) and provides real time, electronic, parking validation for single space parking meters (0023). Janacek, however, does not explicitly disclose but Bahar teaches
a smart parking meter positioned adjacent to a parking space and comprising at least one of a card reader or camera to receive the tourist identification card; (see at least Bahar, Fig. 1, where each space is equipped with a and adjacent parking meter that includes sensors and network communication. See also 0024 and 0027 where the parking card is communicated via the meter card reader. See also 0032, parking meter … may include … data processing element … vehicle presence detector. See also 0048, meter 26 be configured to accept payment via an electronic transaction … because both the user data and parking payment may be stored on a common identification element (e.g. pre-paid parking card)); 
a parking indicator locally connected to the smart parking meter to identify the parking space as available to accept the tourist identification card; (see at least Bahar, 0028, display (LCD) 27 which is used to display various types of informative data  … such as … meter’s functionality status (e.g. “active”, “failure”) parking status (i.e. available to accept the card)... benefits made available to the user (e.g. user “earned benefits”)).

Therefore, it would have been obvious before the time of the invention to combine Bahar’s smart parking meter and card reader and LCD display with Janacek’s pay-by-cell coupon for the purpose of collecting information to generate better revenue (Bahar: 0044).

Claim 2: Janacek further discloses a system according to claim 1, wherein the central processing unit processes payment for parking via the tourist identification card (See at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …).

Claim 3: Janacek further discloses a system according to claim 2, wherein the processed payment is applied to an account of the tourist  (See at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …).
Janacek does not explicitly disclose the account for payment is maintained by the agency issuing the tourist identification card. Bahar, however, teaches that both a parking permit and payment destination can be a government entity (see at least Bahar, 0011, parking citation is generally issued by a government entity … See also 0020, prepaid parking card … made available through … government offices. Examiner notes that 0003 and 0048 shows using meter maid to collect revenue and issue citation, which as shown in 0011 that can be linked to government entity’s account)
Therefore, it would have been obvious before the time of the invention to combine Bahar’s smart parking meter with Janacek’s pay-by-cell coupon for the purpose of collecting payment electronically (Bahar: 0044).

Claim 4: Janacek further discloses a system according to Claim 1, wherein the tourist identification card is authenticated by checking one of a code on the tourist identification card or a permit of the agency that issued the tourist identification card to the tourist (see at least Janacek, 0047, when the coupon ID is validated, …, an account of the driver is credited and the account of the issuing vendor (… entity issuing discounted parking coupons) is debited by the same amount …).

Claim 5: Janacek further discloses a system according to Claim 1, wherein the tourist identification card comprises a digital ticket or a physical ticket (see at least Janacek, Fig. 1A for illustration of physical ticket containing coupon ID that can be emailed/text. Examiner also notes 0040 that the coupon ID is stored in database and can be mark as “used”).

Claim 6: Janacek discloses a system according to Claim 1, but does not explicitly disclose wherein the smart parking meter displays other parking spaces in areas with tourists.
Bahar teaches smart parking meter displays other parking spaces in areas with tourists (see at least Bahar, 0045, single meter 26 may correspond to all parking spaces within the parking lot. See also 0028 for LCD 27 of meter 26 displaying data, warning messages and parking status).
Therefore, it would have been obvious before the time of the invention to combine Bahar’s smart parking meter and display with Janacek’s pay-by-cell coupon for the purpose of collecting payment electronically (Bahar: 0044).

Claim 7: Janacek further discloses a system according to Claim 1, wherein the central processing unit 2 provides the parking privileges to one of specific parking spaces or to parking spaces located throughout one or more locations (see at least Janacek, 0046, driver parks the vehicle … at a single space parking meter … driver will send the coupon ID together with his or her name.).

Claim 9: Janacek discloses a system according to claim 1, 

activating the tourist identification card using the paired  (See at least Janacek, 0046, store personnel will offer a coupon to the driver … The driver will … send the coupon ID together with his or her name).

Janacek does not explicitly disclose pairing tourist identification card with a digital ticket or a permit. However, Janacek teaches using a coupon ID to pair the physical medium with the coupon ID. Bahar teaches pairing a digital number with a physical card can be pairing a pre-paid parking card with a permit number (Bahar, 0043).
Therefore, it would have been obvious before the time of the invention to combine Bahar’s prepaid parking card with Janacek’s coupon with coupon ID for the purpose of enforcing parking rules to limit usage of parking spaces in particular area (Bahar: 0043).

Claim 10: Janacek discloses a system according to claim 1, but does not explicitly disclose wherein the central processing unit reserves a plurality of parking spaces for use by tourists. 

Bahar teaches a server reserving a plurality of parking spaces for use by tourists (see at least Bahar, 0043, user data may include … permit number … It is worth mentioning that … authorized parking may be solely conditioned upon the user having a valid permit … See also 0044, if most visitors t o the district are of a younger generation, advertisers may fashion their ads to appeal to a youthful crowd. Examiner notes that 0043 shows that parking space is reserved for permit bearers and 0044 shows that users of these parking meter can be visitors to the area, hence being spaces reserved for use by tourists).
Therefore, it would have been obvious before the time of the invention to combine Bahar’s prepaid parking card with Janacek’s coupon with coupon ID for the purpose of enforcing parking rules to limit usage of parking spaces in particular area (Bahar: 0043).

Claims 11-17 and 19-20: Claims 11-17, 19-20 contains limitations substantially similar to claims 1-7, 9-10 and are rejected under similar rationale set forth above.

Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janacek (US 20070136128) in view of Bahar (US 20030132840), further in view of Lee (US 20080258935).

Claim 8: Janacek/Bahar discloses a system according to Claim 1, but does not explicitly disclose wherein the central processing unit provides notice to the tourist that the motor vehicle has left the parking space.
Lee, however, teaches that for vehicles leaving a parking space, a notice is provided to the  driver of the vehicle that the vehicle has left the parking space (see at least Lee, 0057, notifying the driver of the vehicle C getting out of the parking lot of the status … for settle of parking fee and conditions of outside road).
Therefore, it would have been obvious before the time of the invention to combine Lee’s notification of vehicle exiting with Janacek’s visitor parking coupon for the purpose of notifying leaving driver surrounding traffic (Lee: 0057).

Claim 18: Claim 18 contains limitations substantially similar to claim 8 and is rejected under similar rationale set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12, 14, 18-20 of U.S. Patent No. 10242573. Although the claims at issue are not identical, they are not patentably distinct from each other.

Using claim 1 and claim 11 of ‘573 as illustrative example, in this case, each limitation in claim 1 is described in claim 11 of ‘573 except that claim 1 includes language regarding input/output ports for server and parking privileges comprising one or more of reserving tourist spaces (among other things) is provided. However, in claim 11 of ‘573, after a vehicle occupies a parking space and upon successful authentication of presented tourist parking identification card, fees are directed to parking space agency and the space is indicated to be “unavailable”. The act of making an occupied space unavailable is reserving the parking space. As per the ports, the server in claim 11 of ‘573 receives and output data to either authenticate or change indicator and therefore includes an input/output port. Therefore, despite the difference in claim language, each and every limitation in claim 1 is presented in claim 11 of ‘573. 
Examiner further notes that claim 14 of ‘573 also discuss extending time limit, and therefore claims 1 would also be anticipated by claim 14 of ‘573.

Similarly, 2-20 corresponds to limitations in claims 11, 12, 18, 11, 19, 11, 20, 11, 14, 1 (and 4), 1, 2, 8, 1, 9, 1, 10, 1, 4 of ‘573, respectively. Similarly, claims 2-20 are anticipated by corresponding claims identified above in ‘574.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628